Title: To James Madison from Albert Gallatin, 12 December 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir12 Decer. 1812
In support of the suggestions heretofore made against permitting Gen. Armstrong to raise a volunteer force on different principles from those recognized by law and adopted elsewhere, I enclose 3 advertisements from the late New York papers.
Whilst such improper encouragement is given for a local force, it will be impossible to recruit for the army or for general purposes; and the general object of providing an efficient offensive force will be sacrificed to a local object. This mode also destroys the general plan of a local force, which is founded on the practicability of raising men to be paid only when employed or in proportion to their time of service. But here full pay &c. are promised for local services not to exceed 5 or 8 days in each month. This does indubitably secure at an enormous expence for Gen. A. all the force he wishes. But every other consideration of economy, uniformity, & even of the recruiting service, is sacrificed to that sole object. Respectfully Your obt. Servt.
Albert Gallatin
